DETAILED ACTION

Response to Amendment
The Amendment filed 12/20/2021 has been entered. Claims 1-18 remain pending in the application. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, lines 16-17, “an assembled or disassembled configuration” should be “an assembled or a disassembled configuration” for clarity, similar to claim 8.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“attachment mechanism” as recited in claims 1 and 8 (first, “mechanism” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “attachment”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “attachment” preceding the generic placeholder describes the function, not the structure, of the mechanism). Attachment mechanism is considered as any of a screw and complementary protruding screw thread and cavity type screw receiver, and snap joint comprising a complementary 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan (US 4539751).
Regarding claim 1, Chan teaches an eating utensil system (see Figures 1-2) comprising at least one utensil device (10), each at least one said utensil device comprising: 
a head portion (24) configured to assist in processing or retrieving food (see Figure 4), said head portion having a head proximal end (right end of 24 in Figure 1) and a head distal end (left end of 24 in Figure 1), said head proximal end configured to interact with food (see Figure 1), said head distal end configured to reversibly attach (“reversibly attach” is considered as that the attachment of the parts can be reversed, such as an assemble state and a disassemble state, shown in Figure 6 of the application. Therefore the threaded connection of 30 is considered to meet this limitation) to a bridge proximal end (at 30) of a bridge portion (22) by a head-to-bridge attachment mechanism (30, see Figure 1); 
the bridge portion (22, this element is considered as the same element of bridge portion) comprising said bridge proximal end configured to reversibly attach to said head distal end of said head portion by a bridge-to-head attachment mechanism (see Figure 1); 
said bridge portion further comprising a bridge distal end (right end of 22, at 32, see Figure 1) configured to reversibly attach to a handle proximal end of a substantially linear handle portion (20) by a bridge-to-handle attachment mechanism (threads on the right end of 22, see Figure 1); 
said handle portion comprising said handle proximal end (at 34, see Figure 1) configured to reversibly attach to said bridge distal end of said bridge portion by a handle-to-bridge attachment mechanism (via 34, see Figure 1),
each at least one said utensil device configured to exist in any of an assembled (see Figure 1) or disassembled (see Figure 6) configuration, and wherein, when each of said at least 
Regarding claim 3, Chan teaches said head portion is configured to interact with food according to the properties of a fork (see Figure 1-7).
Regarding claim 4, Chan teaches said head-to-bridge attachment mechanism comprises a threaded screw (left end of 24, see Figure 1), and said bridge-to-head attachment mechanism comprises a cavity type thread screw receiver (30, see Figure 1).
Regarding claim 5, Chan teaches said at least one utensil device is configured to be capable of multiple cycles of assembly, eating use, cleaning, disassembly, and storage (since there is no structure require for the device to be used multiple time, the device of Lee is considered as capable of being used multiple cycles).
Regarding claim 6, Chan teaches said bridge portion is configured to act as an extension of said handle portion while said utensil is assembled (since the bridge portion increase the overall length of the device, see Figure 1).
Regarding claim 7, Chan teaches any of said head portion, bridge portion, or handle portion comprises metal (based on MPEP 608.02 IX. The cross section marking in Figure 1 indicates that the handle is made of metal. The metal is considered to meet this limitation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 4539751) in view of Freeman (US 6328360 B1).
Regarding claim 2, Chan teaches all elements of the current invention as set forth in claim 1 stated above.
Chan fails to teach a storage container configured with interior size dimensions adequate to completely encase at least one said utensils while at least one said utensils are disassembled; and wherein at least one of said storage container interior or exterior size dimensions are inadequate to enable said storage container to completely encase at least one said utensils while any of at least one aid utensils are assembled.
Freeman teaches a storage container (30) configured with interior size dimensions adequate to completely encase at least one said utensils while at least one said utensils are disassembled (see Figure 8 of Freeman); and wherein at least one of said storage container interior or exterior size dimensions are inadequate to enable said storage container to completely encase at least one said utensils while any of at least one aid utensils are assembled (the length only allow partial disassemble to fit, see Figure 8 of Freeman).

Regarding claim 8, Chan teaches an eating utensil system (see Figures 1-2) comprising at least one utensil device (10), each at least one said utensil device comprising: 
a head portion (24) configured to assist in processing or retrieving food (see Figure 4), said head portion having a head proximal end (right end of 24 in Figure 1) and a head distal end (left end of 24 in Figure 1), said head proximal end configured to interact with food (see Figure 1), said head distal end configured to reversibly attach (“reversibly attach” is considered as that the attachment of the parts can be reversed, such as an assemble state and a disassemble state, shown in Figure 6 of the application. Therefore the threaded connection of 30 is considered to meet this limitation) to a bridge proximal end (at 30) of a bridge portion (22) by a head-to-bridge attachment mechanism (30, see Figure 1); 
the bridge portion (22, this element is considered as the same element of bridge portion) comprising said bridge proximal end configured to reversibly attach to said head distal end of said head portion by a bridge-to-head attachment mechanism (see Figure 1); 
said bridge portion further comprising a bridge distal end (right end of 22, at 32, see Figure 1) configured to reversibly attach to a handle proximal end of a substantially linear handle portion (20) by a bridge-to-handle attachment mechanism (threads on the right end of 22, see Figure 1); 

each at least one said utensil device configured to exist in any of an assembled (see Figure 1) or disassembled (see Figure 6) configuration, and wherein, when each of said at least one utensil device is in said disassembled configuration, the bridge portion is entirely separate, disconnected from, and unattached to the handle portion and the head (see Figure 1, col. lines 6-50).
Chan fails to teach a storage container configured with interior size dimensions adequate to completely encase at least one said utensils while at least one said utensils are disassembled; and wherein at least one of said storage container interior or exterior size dimensions are inadequate to enable said storage container to completely encase at least one said utensils while any of at least one aid utensils are assembled.
Freeman teaches a storage container (30) configured with interior size dimensions adequate to completely encase at least one said utensils while at least one said utensils are disassembled (see Figure 8 of Freeman); and wherein at least one of said storage container interior or exterior size dimensions are inadequate to enable said storage container to completely encase at least one said utensils while any of at least one aid utensils are assembled (the length only allow partial disassemble to fit, see Figure 8 of Freeman).
It would have been obvious to one of ordinary skill in the art to modify the device of Chan to add a container, as taught by Freeman, in order better and more cleanly carry the tools (col. 4 lines 3-32 of Freeman).

Regarding claim 9, modified Chan further teaches each said head portion is configured to interact with food according to the properties fork (see Figure 1 of Chan).
Regarding claim 10, modified Chan further teaches each said attachment mechanism comprises a complementary protruding screw and cavity type receiver (30, see Figure 1 of Chan)
Regarding claim 11, modified Chan further teaches each said utensil device is configured to be capable of multiple cycles of assembly, eating use, cleaning, disassembly, and storage (since there is no structure require for the device to be used multiple time, the device of Lee is considered as capable of being used multiple cycles).
Regarding claim 12, modified Chan further teaches each said bridge portion is configured to act as an extension of said handle portion while said utensil is assembled (since the bridge portion increase the overall length of the device, see Figure 1 of Chan).
Regarding claim 13, modified Chan further teaches the handle portion comprises metal (based on MPEP 608.02 IX. The cross section marking in Figures 1 indicate that the handle is made of metal, see Figure 1 of Chan).
Regarding claims 16-17, modified Chan further teaches the exterior dimensions of said storage container are configured with unknown size dimensions (as modified in claim 8, see Figure 8 of Freeman).
Modified Freeman fails to teach the size dimensions is less than 100 millimeters by 30 millimeters by 25 millimeters (as required by claim 16) or less than 70 millimeters by 90 millimeters by 25 millimeters (as required by claim 17).

Furthermore, with respect to the specific the size dimensions is less than 100 millimeters by 30 millimeters by 25 millimeters (as required by claim 16) or less than 70 millimeters by 90 millimeters by 25 millimeters (as required by claim 17), the courts have held that where the general conditions of the invention are met, a change in size is generally recognized as being within the level of ordinary skill in the art., In re Rose, 105 USPQ 237 (CCPA 1955). MPEP 2144.04 IV. A. Therefore, it would have been obvious to further modify the device of modified Chan to have the container be any size that is required by the end user, including to have the specific size dimension set forth in the claim, in order to the optimal size container for the required number/size utensils without wasting empty space in the container. 
Regarding claim 18.
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 4539751) in view of Freeman (US 6328360 B1) and in further view of Chiou (US 4870754) as evidenced by De Leo (US D662320 S).
Regarding claim 15, modified Chan further teaches a second utensil device with a head portion configured as a fork (see Figure 1).
Modified Chan fails to teach at least three utensil devices; a first utensil device with a head portion configured as a spoon; a third utensil device with a head portion configured as a knife; and said storage container configured to only completely encase said at least three utensils only when said utensils are disassembled.
Chiou teaches a container including at least three utensil devices (25, 21 and 23); a first utensil device (25) with a head portion configured to interact with food according to the characteristics of a spoon (See Figure 2); a second utensil device (23) with a head portion configured to interact with food according to the characteristics of a fork (se Figure 2); a third utensil device (21) with a head portion configured to interact with food according to the characteristics of a knife (see Figure 2); and said storage container configured to only completely encase said at least three utensils only when said utensils are disassembled (see Figure 3).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Chan and add spoon and knife head portions in the container, as taught by Chiou, in order to allow more different types of utensil to be stored in the container for different usage (col .1 lines 5-18 of Chiou). 

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US 6328360 B1) in view of Chan (US 4539751).
Regarding claim 8, Freeman teaches an eating utensil system comprising a plurality of utensil devices (15 with 11 and 15’ with 11’, see Figure 8), each said utensil device comprising:
a head portion (12) configured to assist in processing or retrieving food, said head portion having a head proximal end (see annotated Figure 1) and a head distal end (see annotated Figure 1) said head proximal end configured to interact with food (see Figure 2), said head distal end is attach to a bridge proximal end of a bridge portion (see annotated Figure 1);
a substantially linear bridge portion (see annotated Figure 1) comprising said bridge proximal end is attach to said head distal end of said head portion (see annotated Figure 1);
said bridge portion further comprising a bridge distal end (at 13) configured to reversibly attach to a handle proximal end (at 18) of a substantially linear handle portion (15) by a bridge-to-handle attachment mechanism (14);
said handle portion comprising said handle proximal end configured to reversibly attach to said bridge distal end (at 13) of said bridge portion (see annotated Figure 1) by a handle-to-bridge attachment mechanism (17);
each at least one said utensil device configured to exist in any of an assembled (see Figure 2) or disassembled (see Figure 1) configuration, and wherein, when each of said at least one utensil device is in said disassembled configuration, the bridge portion is entirely separate, disconnected from, and unattached to the handle portion (see Figure 1).


wherein at least one of said storage container interior or exterior size dimensions are inadequate to enable said storage container to completely encase said plurality of utensils while any of said utensils are assembled (the length of the case would not allow the assembled utensil to fit, see Figure 8).

    PNG
    media_image1.png
    570
    975
    media_image1.png
    Greyscale

Freeman fails to teach said head distal end configured to reversibly attach to a bridge proximal end of a bridge portion by a head-to-bridge attachment mechanism, and said bridge proximal end configured to reversibly attach to said head distal end of said head portion by a bridge-to-head attachment mechanism; wherein, when each of said at least one utensil device is in said disassembled configuration, the bridge portion is entirely separate, disconnected from, and unattached to the head portion.

It would have been obvious to one of ordinary skill in the art to modify the device of Freeman to have the head portion and the bridge portion to be reversibly attach, as subjected by the three section utensil of Chan, in order to make the utensil in the disassemble state more compact size (col. 11, lines 12-27 of Chan).
Regarding claim 14, modified Freeman further teaches at least two utensil devices, each with head portions configured to interact with food according to the characteristics of chopsticks (see Figures 1 and 8 of Freeman); and said storage container configured to only completely encase said at least two utensils only when said utensils are disassembled (see Figure 8 of Freeman).

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. 

In response to applicant's argument that modified Freeman fails to teach the bridge portion is entirely separate, disconnected from, and unattached to the head portion. Examiner notes that the modification is added an additional connector of Freeman to the modified device, while Chan is only reply upon for the teaching of three section and to reduce overall length. The connector of Freeman allow the device to be disassembled in three pieces, thus teaching the bridge portion is entirely separate, disconnected from, and unattached to the head portion and the handle portion (since the connection of Freeman is used in the modified device).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        2/08/2022
/EVAN H MACFARLANE/Examiner, Art Unit 3724